DETAILED ACTION
Response to Amendment
This action is in response to amendment filed April 27, 2022 for the application # 16/747,342 filed on January 20, 2020. Claims 1-20 are pending and are directed toward GENERATION OF CODE EXECUTABLE TO IMPLEMENT A DATA REPLICATION POLICY BASED ON USER INPUT.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-20 have been fully considered, but they are not persuasive.
“does not require” argument – Applicant argues that claim 1 does not require that an actual data replication operation take place. Rather, the "generated code" is stored for "subsequent use." (REMARKS, page 10).
Response: The limitation directed to storing the code for subsequent use by a database to perform the data replication operation according to the first data replication policy. Not just archive it. So storing the code for replication execution is the same procedure as claimed.
“does not teach” argument – Applicant argues that the cited reference refers to a user adding his or her own code to transform the data, and thus does not teach or suggest "generating ... code [that] is usable to perform the series of transformations on the first database object," as recited in amended claim 1. (REMARKS, page 10).
Response: The exact limitation as currently amended is “and wherein the user input does not include code that is executable to perform the series of transformations”, which is anticipated by “If you are using Visual Studio, you can generate a presigned URL for an object without writing any code by using AWS Explorer for Visual Studio” of S3.
Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Amazon ( Simple Storage Service: User Guide, API Version 2006-03-01, references no later than December 2, 2019), hereinafter referred to as S3.
As per claim 1, S3 teaches a method, comprising:
providing, by a computer system to a client device, code usable to generate a graphical user interface (GUI) that enables a user of the client device to define a data replication policy, via the GUI, to be implemented during a data replication operation (The AWS Explorer for Eclipse is an open source plugin for Eclipse for Java IDE that makes it easier for developers to develop, debug, and deploy Java applications using AWS. The easy-to-use GUI enables you to access and administer your AWS infrastructure including Amazon S3. You can perform common operations such as managing your buckets and objects and setting IAM policies, while developing applications, all from within the context of Eclipse for Java IDE. S3, page 1147, see also “S3 console” and/or “CLI” throughout the reference);
receiving, by the computer system from the client device, user input provided via the GUI that creates a first data replication policy (You can configure replication using the REST API, AWS SDK, AWS CLI, or the Amazon S3 console. S3, page 733), wherein the user input indicates a series of transformations to be performed, as part of the first data replication policy, on a first database object from a source database to replicate a transformed version of the first database object to a target database (You add multiple rules in a replication configuration if you want to select a different subset of objects. In each rule, you specify a filter that selects a different subset of objects. For example, you might choose to replicate objects that have either tax/ or document/ key prefixes. You would add two rules and specify the tax/ key prefix filter in one rule and the document/ key prefix in the other. S3, page 734), and wherein the user input does not include code that is executable to perform the series of transformations (If you are using Visual Studio, you can generate a presigned URL for an object without writing any code by using AWS Explorer for Visual Studio. Anyone with this URL can download the object. For more information, go to Using Amazon S3 from AWS Explorer. S3, page 244, see also AWS Explorer for Visual Studio is an extension for Microsoft Visual Studio that makes it easier for developers to develop, debug, and deploy .NET applications using Amazon Web Services. The easy-to-use GUI enables you to access and administer your AWS infrastructure including Amazon S3. You can perform common operations such as managing your buckets and objects or setting IAM policies, while developing applications, all from within the context of Visual Studio. S3, page 1147);
storing, by the computer system, transformation information that specifies an ordered list of the series of transformations indicated by the user input (Many applications that store data in Amazon S3 serve a “working set” of data that is repeatedly requested by users. If a workload is sending repeated GET requests for a common set of objects, you can use a cache such as Amazon CloudFront, Amazon ElastiCache, or AWS Elemental MediaStore to optimize performance. Successful cache adoption can result in low latency and high data transfer rates. S3, page 1200);
generating, by the computer system, code executable to implement the first data replication policy, wherein the code is usable to perform the series of transformations on the first database object to generate the transformed version of the first database object (Amazon S3 stores a replication configuration as XML. In the replication configuration XML file, you specify an AWS Identity and Access Management (IAM) role and one or more rules. <ReplicationConfiguration> <Role>IAM-role-ARN</Role> <Rule> ... </Rule><Rule>...</Rule>...</ReplicationConfiguration>, S3, page 733 ); and 
storing, by the computer system, the generated code for subsequent use by a database (With Amazon S3 on Outposts, you can create S3 buckets on your AWS Outposts and easily store and retrieve objects on premises for applications that require local data access, local data processing, and data residency. S3 on Outposts provides a new storage class, OUTPOSTS, which uses the S3 APIs, and is designed to store data durably and redundantly across multiple devices and servers on your AWS Outposts. You communicate with your Outposts bucket using an access point and endpoint connection over a virtual private cloud (VPC). You can use the same APIs and features on Outposts buckets as you do on Amazon S3, including access policies, encryption, and tagging. You can use S3 on Outposts through the AWS Management Console, AWS CLI, AWS SDKs, or REST API. S3, page 1203) to perform the data replication operation according to the first data replication policy (The IAM access policy language now supports variables. When a policy is evaluated, any policy variables are replaced with values that are supplied by context-based information from the authenticated user’s session. You can use policy variables to define general purpose policies without explicitly listing all the components of the policy. For more information about policy variables, see IAM Policy Variables Overview in the IAM User Guide. S3, page 1269).
As per claim 2, S3 teaches the method of claim 1, wherein the transformation information indicates: metadata associated with the first database object (S3 Replication – Replicate objects and their respective metadata and object tags to one or more destination buckets in the same or different AWS Regions for reduced latency, compliance, security, and other use cases. S3, page 2); and an order in which the series of transformations are to be performed (All S3 Batch Operations jobs have a numeric priority, which Amazon S3 uses to decide in what order to run the jobs, S3, page 902); and wherein the generating the code executable to implement the first data replication policy includes: generating one or more code statements that are executable to perform the series of transformations, on the first database object, in the order specified by the user input (see listing Amazon Simple Storage Service User Guide Using tags, S3, page 903).
As per claim 3, S3 teaches the method of claim 1, wherein the code executable to implement the first data replication policy is specified using a Human-Optimized Config. Object Notation (HOCON) format (Examples: Consider this JSON object as a sample dataset: S3, pages 825-826, Examiner NOTE: JSON is a subset of HOCON).
As per claim 4, S3 teaches the method of claim 1, further comprising: subsequent to generating the code executable to implement the first data replication policy, parsing, by the computer system, the code to identify syntactical errors (If you see an error that says Policy has invalid resource, confirm that the bucket name in the bucket policy matches your bucket name. S3, page, 105).
As per claim 5, S3 teaches the method of claim 4, further comprising: in response to a determination that the code does not include syntactical errors (A message appears indicating that the bucket policy has been successfully added, S3, page 105), sending, by the computer system, the code to a source datacenter, wherein the source database is maintained at the source datacenter (After you configure your domain bucket to host a public website, you can test your endpoint. For more information, see Website endpoints (p. 1079). You can only test the endpoint for your domain bucket because your subdomain bucket is set up for website redirect and not static website hosting. S3, page 105).
As per claim 6, S3 teaches the method of claim 1, further comprising: receiving, by the computer system, the transformed version of the first database object; and sending, by the computer system, the transformed version of the first database object to a target datacenter, wherein the target database is maintained at the target datacenter (Replication enables automatic, asynchronous copying of objects across Amazon S3 buckets. Buckets that are configured for object replication can be owned by the same AWS account or by different accounts. Objects may be replicated to a single destination bucket or multiple destination buckets. Destination buckets can be in different AWS Regions or within the same Region as the source bucket. S3, page 728).
As per claim 7, S3 teaches the method of claim 6, further comprising: receiving, by the computer system, second user input provided via the GUI that defines a second data replication policy, wherein the second user input indicates a second series of transformations to be performed, on one or more database objects, prior to storage in the target database at the target datacenter; based on the second user input, generating, by the computer system, second code executable to implement the second data replication policy, wherein the second code is usable to perform the second series of transformations on the transformed version of the first database object; and sending, by the computer system, the second code to at least one computer system at the target datacenter (What does Amazon S3 replicate? S3, pages 730-743).
As per claim 8, S3 teaches the method of claim 7, wherein a source datacenter, at which the source database is maintained, and the target datacenter are located in different countries (Meet compliance requirements — Although Amazon S3 stores your data across multiple geographically distant Availability Zones by default, compliance requirements might dictate that you store data at even greater distances. Cross-Region Replication allows you to replicate data between distant AWS Regions to satisfy these requirements. S3, page 729).
As per claim 9, S3 teaches the method of claim 1, wherein the source database is a multi-tenant database configured to store data for a plurality of tenants, and wherein the data replication policy is usable to replicate database objects, from the source database, that are associated with a first one of the plurality of tenants (Configure live replication between production and test accounts — If you or your customers have production and test accounts that use the same data, you can replicate objects between those multiple accounts, while maintaining object metadata. S3, page 729).
Claims 10-20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation (obviousness) as used above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492